Case 21-53862-pwb   Doc 16   Filed 08/10/21 Entered 08/10/21 16:03:29   Desc Main
                             Document     Page 1 of 9
Case 21-53862-pwb   Doc 16   Filed 08/10/21 Entered 08/10/21 16:03:29   Desc Main
                             Document     Page 2 of 9
Case 21-53862-pwb   Doc 16   Filed 08/10/21 Entered 08/10/21 16:03:29   Desc Main
                             Document     Page 3 of 9
Case 21-53862-pwb   Doc 16   Filed 08/10/21 Entered 08/10/21 16:03:29   Desc Main
                             Document     Page 4 of 9
Case 21-53862-pwb   Doc 16   Filed 08/10/21 Entered 08/10/21 16:03:29   Desc Main
                             Document     Page 5 of 9
Case 21-53862-pwb   Doc 16   Filed 08/10/21 Entered 08/10/21 16:03:29   Desc Main
                             Document     Page 6 of 9
Case 21-53862-pwb   Doc 16   Filed 08/10/21 Entered 08/10/21 16:03:29   Desc Main
                             Document     Page 7 of 9
Case 21-53862-pwb   Doc 16   Filed 08/10/21 Entered 08/10/21 16:03:29   Desc Main
                             Document     Page 8 of 9
Case 21-53862-pwb   Doc 16   Filed 08/10/21 Entered 08/10/21 16:03:29   Desc Main
                             Document     Page 9 of 9
